                                     MINUTES



 CASE NUMBER:            MJ 19-00108KJM
 CASE NAME:              USA vs. (1) Christian Norgaard
 ATTYS FOR PLA:          Rebecca Ann Perlmutter
 ATTYS FOR DEFT:         01 Dana S. Ishibashi
                         Tony Barry (USPTS)


       JUDGE:      Rom Trader                    REPORTER:        FTR C7

       DATE:       05/01/2019                    TIME:            1:35 - 1:38


COURT ACTION: EP: Initial Appearance -

Defendant (1) Christian Norgaard present and in custody.

Defendant sworn to the financial affidavit and the request for court appointed counsel is
granted. Dana S. Ishibashi is appointed to represent the defendant.

Defendant has reviewed the complaint and understands the nature of the charges against
him.

Detention Hearing is set for 5/3/10 @ 1:30 p.m. before Magistrate Judge Trader.

Preliminary Hearing is set for 5/15/19 @ 10:00 a.m. before Magistrate Judge Trader.

Defendant remanded to the custody of the USM.

Submitted by: Toni Fujinaga, Courtroom Manager.
